Citation Nr: 1110485	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  03-25 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. R. Bodger








INTRODUCTION

The Veteran had active military service from April 1975 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran appealed this decision to the Board, and in October 2005, the Board denied his claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2007, pursuant to a Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's October 2005 denial of the Veteran's claim and remanded the appeal to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction above, the Court's June 2007 order remanded the claim of entitlement to service connection for a low back disorder to the Board for readjudication consistent with the July 2007 Joint Motion.  The Joint Motion stated that the Veteran was entitled to a VA examination to assess the nature and etiology of this back condition.  In October 2008, the Board remanded this matter for further development, to include providing the Veteran with adequate notice regarding what was necessary to substantiate his service connection claim and requesting that the Veteran supply specific details regarding his alleged in-service parachute incident, identify all VA medical centers where he received treatment, and submit release forms authorizing VA to obtain private treatment records.  The Board also directed the RO to schedule the Veteran for a VA examination to determine the nature and etiology of his back disorder.  

A VA examination was performed in February 2009 where the examiner reviewed the claims file and took the Veteran's substantive medical history, which included the consistent report that he initially injured his low back while landing hard from a paratrooping jump.  He provided that CT scans showed a tilted pelvis from which he was treated with bed rest and ibuprofen.  He also indicated that his back was reinjured after he fell down a flight of stairs.  Upon examination, the Veteran was assessed with degenerative disc disease of the lumbar spine.  The examiner then indicated that he could not resolve the etiological issue of the Veteran's back disorder without resorting to speculation since the Veteran's service treatment records did not show any back injury.  

Upon review of the service treatment records, the Board does not find any specific treatment for a back injury following a paratrooper jump.  However, in an August 1981 transcript of U.S. Army Physical Disability Agency, the Veteran reported being assigned to a paratrooper unit where he suffered a knee injury in 1976.  It is unclear whether this is the same fall from which resulted in the Veteran's claimed back injury.  Nevertheless, in a January 1978 treatment note, the Veteran complained of low back pain after falling down a flight of stairs.  

It does not appear that the February 2009 examiner fully reviewed the claims file as there is no mention in his report or opinion as to the1978 in-service injury.  This examiner's conclusion that he could not opine as the etiology of the back disorder without resort to speculation is thus inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010), citing Stefl v. Nicholson, 21 Vet. App. 120 (2007)(To be adequate, a medical opinion must do more than state a conclusion that the etiology of a medical condition is unknown or unknowable; rather, that conclusion must be supported with sufficient rationale and explanation.).  Further, the February 2009 examiner did not opine as to whether the Veteran's current back disability is etiologically related to his this January 1978 in-service injury.  As such, the matter must be remanded for a new medical examination.  38 C.F.R. § 3.159(c) (4) (2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded a VA examination to determine the etiology of any low back disorder found.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  Following a review of the service treatment records and post-service medical records, to specifically include the January 1978 service treatment record, the examiner must state whether any currently diagnosed back disorder is related to military service.  The examiner must provide an etiological opinion for all low back disorders found to exist.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  

2. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


